BIRD, Chief Justice.
The parties to this action were divorced by a judgment of the Hopkins Circuit Court The property rights were settled by a written agreement which provided for the payment of $10,000 in monthly installments. There was no motion made to make the agreement a part of the judgment and consequently this was not done. The husband paid as agreed for 32 months and then defaulted. In this action the wife contends that the aforesaid agreement was for alimony and she prays judgment for alimony in the sum of $10,000 subject to credits.
Judgment was entered for the wife directing that she recover the unpaid installments due under the agreement but the court rejected her claim for alimony. She appeals from that portion of the judgment which denies alimony. The trial judge found as a matter of fact that the property settlement agreement waived and released all claims against the estate including a claim for alimony.
*397The record unquestionably supports this finding and this Court will therefore not disturb it. Asher v. Hartlage, Ky., 336 S.W.2d 335. The validity of the agreement is not attacked.
Upon his finding of fact the trial judge properly entered a judgment denying alimony. There are other reasons for sustaining the judgment but it is unnecessary to burden this opinion with further writing.
The judgment is affirmed.